ELECTRONIC RECORD
                                                                               IS6-/5

COA #       12-13-00136-CR                         OFFENSE:        19.02


            Robert Lynn Pridgen v. The State
STYLE:      ofTexas                                COUNTY:         Anderson

COA DISPOSITION:          AFFIRMED                 TRIAL COURT:    3rd District Court


DATE:12/03/2014                      Publish: NO   TC CASE #:      29956




                           IN THE COURT OF CRIMINAL APPEALS



           Robert Lynn Pridgen v. The State of
STYLE:     Texas                                        CCA#:              1 Qb^lS^
         APPELLANT*^                   Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         Re/ofie.*/                                     JUDGE:

DATE:     $~t/n* /7. 1p}f                               SIGNED:                         PC:

JUDGE:     )0O                                          PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:
                      (




                                                                               ELECTRONIC RECORD